Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/20 and 1/26/22  have been considered by the Examiner.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 12-14, & 20 are rejected under 35 U.S.C. 102(a)(1) & 35 USC 102(a)(2) as anticipated by U.S. Patent Publication 2019/0236456 (hereinafter, “Kim”) or, in the alternative, under 35 U.S.C. 103 as obvious over Kim in view of “Random Sample Consensus (RANSAC) algorithm for material informatics: application to photovoltaic solar cells” (hereinafter, “Kaspi”).
Claim(s) 4-7, 11, & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaspi.

Regarding claims 1 and 13:
Kim discloses a method and system for detecting anomalies during operation of an asset to improve performance of the asset, the method comprising: collecting, via a server, data relating to operation of the asset or a group of assets containing the asset, the data comprising normal and abnormal asset behavior of the asset or the group of assets containing the asset (paragraph 0062; assets and groups of assets at paragraphs 0033-0034; see also Figure 1); automatically removing, via an [iterative] algorithm programmed in the server that utilizes one or more inputs or outputs of an anomaly detection analytic, portions of the data containing the abnormal asset behavior to form a dataset containing only the normal asset behavior (paragraphs 0063-0065); training, via a computer-based model programmed in the server, the anomaly detection analytic using, at least, the dataset containing only the normal asset behavior (paragraphs 0066-0067); and, applying, via the server, the anomaly detection analytic to the asset so as to monitor for anomalies during operation thereof (paragraphs 0076-0077 & 0083).
	Kim further discloses wherein the training process can be repeated to refine the model (paragraph 0116), thus arguably qualifying as an “iterative” algorithm under the broadest reasonable interpretation of the term in view of the instant specification.  However, assuming arguendo that this were not the case, then it is noted that Kaspi teaches using the RANSAC iterative algorithm to filter noise from sensor data pertaining to solar cells (e.g. page 2, 2nd column, “With this in mind we present in this work the adaptation, implementation, and the first application of Random Sample Consensus (RANSAC) method to the field of material informatics…”).  It would have been obvious for Kim to use RANSAC as the algorithm to filter out the noise to normalize the dataset (see Kim at e.g. paragraph 0064 regarding unspecified algorithms used for this purpose), as doing so could result in the potential prevention of errors resulting from interfaces between different components, as well as easier accessibility (Kaspi, page 2, 2nd column, 2nd paragraph).

Regarding claim 2:	Kim further discloses wherein each asset in the group of assets comprises operational data that follows similar normal data variation patterns when the assets are healthy (paragraphs 0063 & 0073).

Regarding claims 3 and 14:	Kim further discloses wherein the plurality of similar assets comprise at least one of a plurality of wind turbines in a wind farm, a plurality of solar panels in a solar farm, a plurality of energy storage systems, or combinations thereof (Figure 1, & paragraphs 0010, 0033, & 0037).

Regarding claims 4 and 15:	The combination further discloses wherein the iterative algorithm comprises a random sample consensus algorithm (Kaspi, entire article).

Regarding claims 5 and 16:	The combination further discloses wherein automatically removing, via the random sample consensus algorithm programmed in the server, the portions of the data containing the abnormal asset behavior to form the dataset containing only the normal asset behavior further comprises: (a) randomly sampling the data relating to operation of the asset or the group of assets containing the asset; (b) training a model of the anomaly detection analytic using the sampled data; (c) evaluating the model using unsampled portions of the data; (d) counting a number of inliers within the evaluated model, the inliers corresponding to data points confirming to the model; (e) repeating (a) through (d) until the inliers within the model exceed a certain threshold; and (f) outputting a trained dataset to the at least one anomaly detection analytic when the inliers within the model exceed the certain threshold, the trained dataset containing only data representative of the normal asset behavior (see the general overview of the RANSAC algorithm beginning at Kaspi, page 3, “Methods/RANSAC overview”, through at least page 5, “Predictions”).

Regarding claims 6 and 17:	The combination further discloses wherein the random sample consensus algorithm comprises a group-based random sample consensus algorithm (Kaspi, ibid; see also Kim, paragraph 0034 regarding groups of assets).

Regarding claims 7 and 18:	The combination further discloses 6, wherein automatically removing, via the group-based random sample consensus algorithm programmed in the server, the portions of the data containing the abnormal asset behavior to form the dataset containing only the normal asset behavior comprises: (a) dividing the data relating to operation of the asset or the group of assets into multiple subsets; (b) randomly sampling a collection of the multiple subsets; (c) training a model of the anomaly detection analytic using the sampled collection of the multiple subsets; (d) evaluating the model using the data outside of the collection; (e) counting a number of inliers within the evaluated model, the inliers corresponding to data points conforming to the model, or alternatively counting the number of subsets that the inliers belong to; (f) repeating (b) through (e) until the number of inliers within the model or the number of subsets that the inliers belong to exceed a certain threshold; and (g) outputting a trained dataset to the at least one anomaly detection analytic when the inliers within the model exceed the certain threshold, the trained dataset containing only data representative of the normal asset behavior (Kaspi, page 3, “Methods/RANSAC overview”, through at least page 5, “Predictions”).

Regarding claims 8 and 19:	Kim further discloses dividing the data into the multiple subsets based on which assets the data is collected from, whether each subset contains data from one asset or multiple assets, or multiple assets grouped by a distance between assets, installation date, configuration of the assets, service or operating history of the assets, or operating states of the assets (Kim, paragraph 0034).

Regarding claim 9:	Kim further discloses wherein the data relating to operation of the asset or the group of assets containing the asset comprises time-series data (paragraph 0065).

Regarding claim 10:	Kim further discloses training the at least one anomaly detection analytic using the dataset containing only the normal asset behavior and historical data (paragraph 0067).

Regarding claim 11:	The combination further discloses wherein the at least one anomaly detection analytic comprises at least one of a similarity-based modeling (SBM) based anomaly detection analytic (Kaspi, page 2, 1st column, last paragraph).

Regarding claims 12 and 20:	Kim further discloses wherein the computer-based model comprises at least one of a machine learning algorithm or a statistical model (machine learning at Kim, paragraphs 0030, 0037, & 0067-0068).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent 2019/0188584 (Rao)
U.K. Patent GB 2585106 A (Burridge-Oakland)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        9/10/2022